NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                                APR 12 2011

                                                                             MOLLY C. DWYER, CLERK
RICHARD H. BLAISDELL,                             No. 09-17795                U.S. COURT OF APPEALS



              Plaintiff - Appellant,              D.C. No. 2:08-cv-00582-JAT

  v.
                                                  MEMORANDUM*
CORRECTIONS CORPORATION OF
AMERICA; B. GRIEGO,

              Defendants - Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                            Submitted January 27, 2011**

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Inmate Richard Blaisdell filed this pro se appeal after a jury rejected his civil

rights claim alleging the prison’s policy regulating receipt of “gift publications”

violated his First Amendment rights. We have jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                            I.

      Blaisdell contends the district court erred by dismissing all but one claim in

his complaint. The Prison Litigation Reform Act, 42 U.S.C. § 1997e(c)(1),

requires, however, dismissal of allegations that fail to state a claim upon which

relief can be granted. See, e.g., O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir.

2008). Here, Blaisdell’s allegations are conclusory and lack an adequate factual

basis to state a claim. Accordingly, the claims were properly dismissed. See

Caviness v. Horizon Comm. Learning Ctr., 590 F.3d 806, 812 (9th Cir. 2010)

(noting conclusory allegations and unwarranted inferences in a civil rights action

are insufficient to avoid dismissal for failure to state a claim).

                                           II.

      Blaisdell argues the district court erred by excluding evidence that the prison

twice changed its policy regarding gift publications. We disagree. The prison

initially amended its policy and offered to settle. Although Blaisdell refused to

settle, he agreed the former policy was no longer relevant. Just prior to trial, the

prison again amended its policy and sought settlement. Blaisdell conceded the new

policy is constitutional, but again refused to settle. Such settlement offers are not

admissible at trial. See Fed.R.Evid. 408(a) (limiting the admissibility of

compromise negotiations).


                                           -2-
                                            III.

      Blaisdell challenges the district court’s ruling limiting his potential recovery

to nominal damages and precluding punitive damages. That challenge must fail,

however, because the jury found against Blaisdell on the issue of liability. See

Bulgo v. Munoz, 853 F.2d 710, 716 (9th Cir. 1988) (noting in such circumstances

that any error could only be harmless).

                                            IV.

      Blaisdell contends the district court wrongly instructed the jury regarding his

right to receive gift publications. Specifically, he submits the court “never

instructed as to Crofton v. Roe, 170 F.3d 957 (9th Cir. 1999), and Sorrels v.

McKee, 290 F.3d 965 (9th Cir. 2002).” In Crofton, 170 F.3d at 958, we affirmed a

district court’s decision barring enforcement of a prison’s blanket ban on gift

publications. We did so because there was no showing that the ban was

“reasonably related to any valid penological objective.” Id. at 959. In Sorrels, 290
F.3d at 971, we simply concluded that, for purposes of qualified immunity, the law

regarding the constitutionality of a prison’s blanket ban on gift publications was

not clearly established prior to Crofton.

      Here, the district court instructed the jury that “[u]nder the First

Amendment, inmates have the right to receive mail and gift publications.” The


                                            -3-
court then explained that if Blaisdell proved he was denied this right, the jury

should consider whether the prison’s policy is reasonably related to legitimate

penological or correctional goals. The court explained what factors the jury should

consider in making this determination.

      These jury instructions do not misstate the law. Crofton clearly turned on

the lack of evidence regarding that prison’s legitimate penological interests in

prohibiting gift publications. Here, the jury was provided with evidence of the

prison’s security and administrative interests and could have reasonably decided

the prison’s policy was necessary to promote those interests. See Turner v. Safley,

482 U.S. 78, 89 (1987) (noting prison may adopt regulations that impinge on an

inmate's constitutional rights if they are reasonably related to legitimate

penological interests).

                                          V.

      Blaisdell contends he is entitled to judgment as a matter of law. We

disagree. As noted above, neither Crofton nor Sorrels held that all prison

restrictions on gift publications violate an inmate’s First Amendment rights.

Rather, such restrictions are subject to review to determine if they are reasonably

related to legitimate penological interests. See Turner, 482 U.S. at 89.

      AFFIRMED.


                                          -4-